Citation Nr: 1630357	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-36 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for blood clots of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a July 2016 correspondence, the Veteran's representative informed the Board that the Veteran wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2016, the Veteran's representative indicated in writing that the Veteran wished to withdraw the pending appeal.  As the Veteran has asserted, through his representative, that he wants to withdraw the issue on appeal, under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over the issue which was withdrawn. Pursuant to 38 C.F.R. § 20.204, a Veteran, or his representative, can withdraw an appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.
ORDER

The appeal is dismissed.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


